Exhibit 10.1

 

Execution Copy

 

AMENDMENT, WAIVER, RESIGNATION AND

APPOINTMENT AGREEMENT

 

THIS AMENDMENT, WAIVER, RESIGNATION AND APPOINTMENT AGREEMENT, dated as of
January 21, 2009 (this “Amendment”), is by and among FAIRPOINT COMMUNICATIONS,
INC., a Delaware corporation (the “Company”), the Lenders (as defined below)
party hereto, LEHMAN COMMERCIAL PAPER INC. (“LCPI”), a debtor and debtor in
possession under chapter 11 of the Bankruptcy Code (as defined below), as
resigning Administrative Agent, Collateral Agent and Swingline Lender (as each
such role is defined in the 2008 Credit Agreement defined below and in the other
Credit Documents) under the 2008 Credit Agreement (as defined below), and BANK
OF AMERICA, N.A. (“Bank of America”), as Syndication Agent and as successor
Administrative Agent, Collateral Agent and Swingline Lender under the Amended
Credit Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Company is party to that certain Credit Agreement, dated as of
March 31, 2008 (as amended, restated or otherwise modified to but excluding the
Effective Date (as defined below) hereof, the “2008 Credit Agreement”), among
the Company, as Borrower, the financial institutions from time to time party
thereto, as lenders (collectively, the “Lenders” and each a “Lender”), Morgan
Stanley Senior Funding, Inc., and Deutsche Bank Securities Inc., as
co-documentation agents, Bank of America, as Syndication Agent, and LCPI, as
Administrative Agent; capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the 2008 Credit Agreement;

 

WHEREAS, the Company and certain subsidiaries thereof, as pledgors, and LCPI, as
Collateral Agent, are parties to a Pledge Agreement, dated as of March 31, 2008
(the “Pledge Agreement”);

 

WHEREAS, Northern New England Telephone Operations LLC, Telephone Operating
Company of Vermont LLC and LCPI, as custodian thereunder, are parties to a
Deposit Agreement, dated as of March 31, 2008 (the “Deposit Agreement”);

 

WHEREAS, on October 5, 2008, LCPI commenced a voluntary case under chapter 11 of
title 11 of the United States Code (the “Bankruptcy Code”) and on such date,
pursuant to section 362(a) of the Bankruptcy Code, an automatic stay went into
effect that prohibits actions to interfere with, or obtain possession or control
of, LCPI’s property or to collect or recover from LCPI any debts or claims that
arose before such date;

 

WHEREAS, on October 6, 2008, the United States Bankruptcy Court for the Southern
District of New York entered an order (the “Bankruptcy Court Order”) in the
bankruptcy case of LCPI authorizing and empowering LCPI to transfer, assign or
resign from any administrative agent positions in LCPI’s business judgment in
accordance with the provisions of any applicable credit agreements and in
accordance with the Bankruptcy Court Order; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Company has notified the Lenders, pursuant to the notice attached
as Exhibit A hereto (the “Notice”), that (a) LCPI desires to resign as
Administrative Agent, Collateral Agent and Swingline Lender under the Credit
Documents and (b) Bank of America has agreed to be appointed as successor
Administrative Agent, Collateral Agent and Swingline Lender under the Credit
Documents, in each case in accordance with (i) Section 10.10 of the Credit
Agreement, (ii) the Resignation, Assignment and Assumption Agreement,
substantially in the form of Exhibit B attached hereto (the “Agency Assignment
and Assumption”), (iii) the Resignation, Assignment and Assumption Agreement,
substantially in the form of Exhibit C attached hereto (the “Custodian
Assignment and Assumption” and, together with the Agency Assignment and
Assumption, the “Assignment and Assumption”), and (iv) the terms and conditions
hereof;

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.01.                                             Conversion of LCPI RF
Loans to LCPI Loans.

 

(a)                                  Section 1.01 of the 2008 Credit Agreement
is hereby amended by inserting the following new clause (g):

 

(g)                                 As of the Conversion Date, all of the
outstanding RF Loans of LCPI in the amount of $29,695,328.36 shall be converted
to a new tranche of Loans payable in full on the RF Loan Maturity Date
(collectively, the “LCPI Loans”) and shall no longer be RF Loans thereafter.  On
the Conversion Date, all LCPI Loans shall consist of LCPI Loans of the same Type
and may, at the option of the Borrower, be incurred and maintained as, and/or
converted into or continued as, Base Rate Loans or Eurodollar Loans.  Once
prepaid or repaid, LCPI Loans may not be reborrowed.

 

(b)                                 Section 1.05 of the 2008 Credit Agreement is
hereby amended by inserting the following new clause (e-1) between clauses
(e) and (f):

 

(e-1)                        Each LCPI Note, if any, issued to LCPI shall (i) be
executed by the Borrower, (ii) be payable to the order of LCPI and be dated as
of the Conversion Date, (iii) be in a stated principal amount equal to
$29,695,328.36, (iv) mature on the RF Maturity Date, (v) bear interest as
provided in the appropriate clause of Section 1.08 in respect of the Base Rate
Loans and Eurodollar Loans, as the case may be, evidenced thereby, (vi) be
subject to mandatory repayment as provided in Section 3.03(A)(g) and (v) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(c)                                  Section 1.09(a)(iv) of the 2008 Credit
Agreement is hereby amended by inserting “LCPI Loans,” between “RF Loans,” and
“B Term Loans”.

 

(d)                                 Clause (x) of the last full paragraph of
Section 1.13 of the 2008 Credit Agreement is hereby revised to replace the
phrase “outstanding Term Loans and/or a Commitment

 

2

--------------------------------------------------------------------------------


 

hereunder” with the phrase “outstanding Term Loans, LCPI Loans and/or a
Commitment hereunder”.

 

(e)                                  Section 3.01 of the 2008 Credit Agreement
is hereby amended by inserting the following new clause (d):

 

(d)                                 The Borrower promises to repay 100% of the
outstanding LCPI Loans on the RF Maturity Date.

 

(f)                                    Clause (ii) of Section 3.03A(g) of the
2008 Credit Agreement is hereby amended by inserting “, LCPI Loans” between the
words “Term Loans” and “and RF Loans”.

 

(g)                                 Section 5.05(c) of the 2008 Credit Agreement
is hereby amended by inserting “and the LCPI Loans” after the phrase “The
proceeds of the RF Loans”.

 

(h)                                 The proviso in Section 5.05(g) of the 2008
Credit Agreement is hereby amended by inserting the words “and the LCPI Loans”
after the phrase “that proceeds of RF Loans”.

 

(i)                                     Section 9 of the 2008 Credit Agreement
is hereby amended as follows:

 

(i)                                     (A) Clause (iv) of the definition of
“Applicable Base Rate Margin” is hereby amended by inserting “and the LCPI
Loans” after the phrase “in the case of the RF Loans” and (B) the table at the
end of such definition is hereby deleted in its entirety and replaced by the
following (for ease of review, changes are highlighted in bold/italics):

 

Leverage Ratio

 

Applicable Base Rate Margin for
RF Loans, LCPI Loans and
Swingline Loans

 

Greater than or equal to 3.0:1.0

 

1.75

%

Less than 3.0:1.0

 

1.50

%

 

(ii)                                  (A) Clause (iv) of the definition of
“Applicable Eurodollar Margin” is hereby amended by inserting “and the LCPI
Loans” after the phrase “in the case of the RF Loans” and (B) the table at the
end of such definition is hereby deleted in its entirety and replaced by the
following (for ease of review, changes are highlighted in bold/italics):

 

3

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Applicable Eurodollar Margin for
RF Loans, LCPI Loans and
Swingline Loans

 

Greater than or equal to 3.0:1.0

 

2.75

%

Less than 3.0:1.0

 

2.50

%

 

(iii)                               Clause (a)(ii) of the definition of
“Eurodollar Rate” is hereby amended by inserting “, the LCPI Loans” between the
words “Swingline Loans” and “and RF Loans”.

 

(iv)                              The definition of “Facility” is hereby amended
by inserting “, the LCPI Facility” after the words “the Delayed-Draw B Term
Facility” occurring before the proviso thereof.

 

(v)                                 Clause (iii) of the definition of “Maturity
Date” is hereby amended by inserting “and the LCPI Loans” after the phrase “and
with respect to the RF Loans”.

 

(vi)                              Clause (ii) of the definition of “Minimum
Borrowing Amount” is herby amended by inserting “and the LCPI Loans” after the
phrase “in the case of RF Loans”.

 

(vii)                           The definition of “Note” is hereby amended by
inserting “, each LCPI Note” between the words “each RF Note” and “and the
Swingline Note”.

 

(viii)                        The parenthetical in clause (A) of the proviso of
the definition of “Permitted Acquisition” is hereby amended by inserting the
words “and the LCPI Loans” after the phrase “including proceeds of RF Loans”.

 

(ix)                                The definition of “Required Lenders” is
hereby amended in accordance with Section 11.11(a)(iii) of the 2008 Credit
Agreement to read as follows (for ease of review, changes are highlighted in
bold/italics):

 

“Required Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding A Term Loans, B Term Loans (and, if prior to the termination
thereof, Delayed-Draw B Term Commitments), LCPI Loans and Revolving Commitments
(or, after the termination thereof, outstanding RF Loans and Percentages of
(x) outstanding Swingline Loans and (y) Letter of Credit Outstandings)
constitute greater than 50% of the sum of (i) all outstanding A Term Loans and B
Term Loans (and if prior to the termination thereof, Delayed-Draw B Term
Commitments) of Non-Defaulting Lenders, (ii) all outstanding LCPI Loans and
(iii) the Total Revolving Commitment less the Revolving Commitments of all
Defaulting Lenders (or after the termination thereof, the sum of then total
outstanding RF Loans of Non-Defaulting Lenders and the aggregate

 

4

--------------------------------------------------------------------------------


 

Percentages of all Non-Defaulting Lenders of the total outstanding Swingline
Loans and Letter of Credit Outstandings at such time).

 

(x)                                 The definition of “Super-Majority Lender” is
hereby amended in accordance with Section 11.11(a)(iii) of the 2008 Credit
Agreement to read as follows (for ease of review, changes are highlighted in
bold/italics):

 

“Super-Majority Lenders” shall mean Non-Defaulting Lenders the sum of whose
outstanding A Term Loans, B Term Loans (and, if prior to the termination
thereof, Delayed-Draw B Term Commitments), LCPI Loans and Revolving Commitments
(or, after the termination thereof, outstanding RF Loans and Percentages of
(x) outstanding Swingline Loans and (y) Letter of Credit Outstandings)
constitute at least 75% of the sum of (i) all outstanding A Term Loans and B
Term Loans (and, if prior to the termination thereof, Delayed-Draw B Term
Commitments) of Non-Defaulting Lenders, (ii) the LCPI Loans and (iii) the Total
Revolving Commitment less the Revolving Commitments of all Defaulting Lenders
(or after the termination thereof, the sum of then total outstanding RF Loans of
Non-Defaulting Lenders and the aggregate Percentages of all Non-Defaulting
Lenders of the total outstanding Swingline Loans and Letter of Credit
Outstandings at such time).

 

(xi)                              The following defined terms are hereby
inserted in Section 9 of the 2008 Credit Agreement in alphabetical order:

 

“Conversion Date” shall mean the effective date of the Amendment, Waiver,
Resignation and Appointment Agreement, dated as of January 21, 2009, among the
Borrower, the Required Lenders party thereto, LCPI, as resigning Administrative
Agent, Collateral Agent and Swingline Lender, and Bank of America, N.A., as
successor Administrative Agent, Collateral Agent and Swingline Lender.

 

“LCPI Facility” shall mean the Facility evidenced by the LCPI Notes.

 

“LCPI Note” shall mean a note substantially in the form of Exhibit B-5 with
blanks appropriately completed in conformity herewith and otherwise issued in
accordance with Section 1.05(e-1).

 

(j)                                     Section 11.04(b) of the 2008 Credit
Agreement is hereby amended by (i) inserting a reference to “LCPI Loans” between
“Delayed-Draw Term Commitments” and “and/or Revolving Commitment” in the opening
phrase of clause (x) and (ii) inserting a new subclause (III) as follows:

 

“(III) and in the case of LCPI Loans, the lesser of (A) $10,000,000 and (B) the
greater of (1) $2,500,000 and (2) 33.33% of the aggregate outstanding LCPI

 

5

--------------------------------------------------------------------------------


 

Loans of the assigning Lender, and, in each case such assigning Lender’s related
rights and obligations hereunder”.

 

(k)                                  The Exhibits to the 2008 Credit Agreement
are hereby amended by inserting Exhibit B-5, attached hereto, in appropriate
alphabetical and numerical order.

 

(l)                                     Clause (X) of the second proviso of
Section 11.11(a) of the 2008 Credit Agreement is hereby amended in accordance
with the parenthetical of Section 11.11(a)(iii) of the 2008 Credit Agreement by
inserting “, LCPI Loans” after the phrase “all outstanding Term Loans”.

 

(m)                               The Borrower, LCPI and the undersigned
Required Lenders (including the undersigned Majority Lenders under the Revolving
Credit Facility) hereby (i) acknowledge and agree all the outstanding RF Loans
of LCPI shall be converted to LCPI Loans in accordance with the amendments set
forth in clauses (a) through (f) of this Section 1.01 and shall no longer be RF
Loans thereafter, (ii) waive the requirements of Section 2.03(g) of the 2008
Credit Agreement that require all partial reductions of the Commitments under a
Facility apply proportionately to reduce the Commitment of each Lender under
such Facility solely with respect to the transactions described in this
Section 1.01, (iii) agree that, effective as of the Effective Date, all the
Revolving Commitments of LCPI, in its capacity as an RF Lender, are terminated
and of no further force and effect and (iv) acknowledge and agree that all the
Revolving Commitments of all the other RF Lenders, other than LCPI, shall remain
in full force and effect.

 

(n)                                 In consideration of the amendments set forth
in this Amendment, effective as of the Effective Date, LCPI hereby waives
(i) its right to pro rata sharing in any prepayment or payment made with respect
to the RF Loans pursuant to Section 11.06(a) of the Amended Credit Agreement and
(ii) any right to prepayment of the LCPI Loans pursuant to Section 2.02 of the
Amended Credit Agreement so long as any RF Loan remains outstanding under and in
accordance with the Amended Credit Agreement.

 

SECTION 1.02.                                             Replacement of
References to LCPI. Other than in Sections 3.03(C), 1.01(h) and 1.05(e-1) of the
2008 Credit Agreement, as amended herein, and in the definition of “LCPI”
contained in Section 9 of the 2008 Credit Agreement, each instance of the words
“Lehman Commercial Paper Inc.” and “LCPI” in the 2008 Credit Agreement are
hereby replaced with “Bank of America, N.A.”

 

SECTION 1.03.                                             Amendment to
Section 1.01(e).  Clause (i) of the second sentence of Section 1.01(e) of the
2008 Credit Agreement is hereby deleted in its entirety and replaced by the
following:

 

(i) the Swingline Lender shall not be obligated to make or maintain any
Swingline Loan and any advance of a Swingline Loan shall be made in the
Swingline Lender’s sole discretion

 

SECTION 1.04.                                             Amendment to
Section 1A.01(c).  Section 1A.01(c) of the 2008 Credit Agreement is hereby
deleted in its entirety and replaced by the following:

 

6

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in the event that (i) a Lender Default exists or
(ii) any Letter of Credit Issuer determines in good faith or obtains actual
knowledge that any Lender is an Impacted Lender, the respective Letter of Credit
Issuer shall not be required to issue any Letter of Credit unless arrangements
satisfactory to the respective Letter of Credit Issuer shall have been entered
into (“Section 1A.01(c) Arrangements”) to eliminate such Letter of Credit
Issuer’s risk with respect to the participation in Letters of Credit of such
Defaulting Lender or Impacted Lender or Lenders, which may include requiring the
Borrower to cash collateralize each Defaulting Lender’s or Impacted Lender’s
Percentage of the Letter of Credit Outstandings; provided, that, if at any time
a Lender is deemed to no longer be an Impacted Lender in accordance with
Section 11.17(a), any cash collateral provided by the Borrower to collateralize
such Lender’s Percentage of the Letter of Credit Outstandings shall be released
by each applicable Letter of Credit Issuer and returned to the Borrower.

 

SECTION 1.05.                                             Amendment to
Section 2.01.  (a)  Each of the undersigned (including all of the RF Lenders)
hereby agrees that Section 2.01(a) of the 2008 Credit Agreement is hereby
amended by inserting the following immediately after the phrase “each RF Lender
that is a Non-Defaulting Lender”: “and that is not an Impacted Lender”.

 

(b)                                 Each of the undersigned (including all of
the RF Lenders) hereby agrees that Section 2.01(c) of the 2008 Credit Agreement
is hereby amended by inserting the following immediately after the phrase “for
the account of each Non-Defaulting Lender”: “that is not an Impacted Lender”.

 

SECTION 1.06.                                             Amendment to
Section 3.02.  (a)                                     Section 3.02 of the 2008
Credit Agreement is hereby amended by adding the following after the words “The
Borrower shall have the right to prepay Loans” occurring in the first sentence
thereof:  “(other than the LCPI Loans, to which such prepayments shall not be
applied if RF Loans are outstanding)”.

 

(b)                                 Clause (i) of Section 3.02 of the 2008
Credit Agreement is hereby amended by adding “, LCPI Loans” after the words
“whether such Loans are A Term Loans under the A Term Facility, B Term Loans
under the B Term Facility, RF Loans”.

 

SECTION 1.07.                                             Amendment to
Section 7.09(a) and Related Provisions.

 

(a)                                  Section 7.09(a) of the 2008 Credit
Agreement is hereby amended by replacing the last proviso thereto with the
following:

 

provided, further, that the quarterly per share dividend amount payable by the
Borrower (after taking into account any stock split or stock dividend) may not
be:  (1) increased above the per share amount of the dividend paid by the
Company on October 17, 2008 except during any Applicable Leverage Ratio Period;
or (2) increased from the amount of the dividend declared for the preceding
quarter except that, if at any time the Borrower declares a quarterly dividend
that is less than the per share amount of the dividend paid by the Company on
October 17,

 

7

--------------------------------------------------------------------------------


 

2008, it may at any subsequent time increase the quarterly dividend to any
amount up to and including the per share amount of the dividend paid by the
Company on October 17, 2008, so long as after giving effect thereto the Borrower
is in compliance with Section 7.09(a)(iii).

 

(b)                                 Section 7.09 of the 2008 Credit Agreement is
hereby amended by inserting the following new clause (xvii):

 

(xvii)  the Borrower may prepay, repurchase, redeem or otherwise acquire for
value any Spinco Senior Notes so long as (A) no Default or Event of Default is
then in existence or would exist immediately after giving effect thereto, (B) no
Dividend Suspension Period is then in effect, (C) the Minimum Liquidity
Condition is satisfied at such time (before and after giving effect to the
respective repayment, repurchase, redemption or acquisition of Spinco Senior
Notes), (D) the Borrower shall have delivered an officer’s certificate on the
date of the proposed repayment, repurchase, redemption or acquisition certifying
that the Cumulative Distributable Cash on such date (after giving effect to all
prior and contemporaneous adjustments thereto, except as a result of such
proposed repayment, repurchase, redemption or acquisition) exceeds the aggregate
amount of the proposed repayment, repurchase, redemption or acquisition of
Spinco Senior Notes, and (E) such Spinco Senior Notes shall be retired promptly
upon such repurchase, redemption or other acquisition by the Borrower; provided,
that in the event the Borrower exercises its rights to redeem any Spinco Senior
Notes in accordance with the indenture governing such Spinco Senior Notes,
(x) the conditions set forth in the foregoing clauses (A) through (D) of this
Section 7.09(a)(xvii) shall be satisfied as of the date of delivery of a
redemption notice in accordance with such indenture and (y) no Default under
Section 8.01 or 8.05 and no Event of Default shall exist as of the date of or
would exist immediately after giving effect to such repayment, repurchase,
redemption or acquisition of Spinco Senior Notes.  Notwithstanding anything
herein to the contrary, any gains of the Borrower arising from any prepayment,
repurchase, redemption or other acquisition of Spinco Senior Notes permitted
under this Section 7.09(a)(xvii) shall be deemed to be “non-cash gains” for the
purpose of calculating Adjusted Consolidated EBITDA, Available Cash and Excess
Cash Flow and for all purposes under the Credit Documents.

 

(c)                                  In connection with the amendment described
in the foregoing clause (b) of this Section 1.07, clause (ii) of
Section 3.03(A)(f) of the 2008 Credit Agreement (which, for the avoidance of
doubt, excludes the remainder of such Section 3.03(A)(f) commencing with “in
each case less”, which remaining portion shall remain unchanged) is hereby
deleted in its entirety and replaced by the following:

 

“(ii) 90% of (1) Excess Cash Flow, if any, during the preceding fiscal quarter
minus (2) the sum of (x) the amount of Dividends paid in cash by the Borrower on
the Borrower Common Stock during such fiscal quarter as otherwise permitted by
this Credit Agreement and (y) the amount of prepayments, repurchases,

 

8

--------------------------------------------------------------------------------


 

redemptions or acquisitions of Spinco Senior Notes paid in cash during such
fiscal quarter as permitted by Section 7.09(a)(xvii) of this Credit Agreement”

 

(d)                                 In connection with the amendment described
in the foregoing clause (b) of this Section 1.07, the second parenthetical of
clause (ii) of the definition of “Cumulative Distributable Cash” set forth in
Section 9 of the 2008 Credit Agreement is hereby amended by inserting the
following at the end of such parenthetical:

 

“but, for the avoidance of doubt, including, without limitation, Restricted
Payments made in accordance with Section 7.09(a)(iii) or Section 7.09(a)(xvii))”

 

(e)                                  In connection with the amendment described
in the foregoing clause (b) of this Section 1.07, the definition of “Minimum
Liquidity Condition” set forth in Section 9 of the 2008 Credit Agreement is
hereby amended by replacing the phrase “as of any date on which a Dividend is to
be paid on the Borrower Common Stock” with the phrase “as of any date on which a
Dividend is to be paid on the Borrower Common Stock (including any such Dividend
made pursuant to Section 7.09(a)(iii)) or a Restricted Payment is to be made
pursuant to Section 7.09(a)(xvii)”.

 

SECTION 1.08.                                             Amendments to
Section 9.  Section 9 of the 2008 Credit Agreement is hereby amended, effective
as of the date that is one Business Day after the Effective Date, by (a) adding
the following new clause (iii) to the definition of “Lender Default”: “or
(iii) with respect to any RF Lender (solely with respect to such RF Lender’s RF
Loans), any Distress Event has occurred with respect to such RF Lender”; and
(b) inserting the following definitions in alphabetical order:

 

“Distress Event” means, with respect to any Person (each, a “Distressed
Person”), a voluntary or involuntary case with respect to such Distressed Person
under the Bankruptcy Code or any similar bankruptcy laws of its jurisdiction of
formation, or a custodian, conservator, receiver or similar official is
appointed for such Distressed Person or any substantial part of such Distressed
Person’s assets, or such Distressed Person or any Person that directly or
indirectly controls such Distressed Person is subject to a forced liquidation,
merger, sale or other change of control supported in whole or in part by
guaranties or other support of (including without limitation the nationalization
or assumption of ownership or operating control by) the U.S. government or other
governmental authority, or such Distressed Person makes a general assignment for
the benefit of creditors or is otherwise adjudicated as, or determined by any
governmental authority having regulatory authority over such Distressed Person
or its assets to be, insolvent, bankrupt, or deficient in meeting any capital
adequacy or liquidity standard of any governmental authority applicable to such
Distressed Person.

 

“Impacted Lender” means any RF Lender (a) that has given verbal or written
notice to the Administrative Agent or any Lender or has otherwise publicly
announced that such RF Lender believes it will become, or that fails following
inquiry promptly to provide to the Administrative Agent, a Letter of

 

9

--------------------------------------------------------------------------------


 

Credit Issuer or the Swingline Lender making such inquiry reasonably
satisfactory assurance that such RF Lender will not become, a Defaulting Lender,
(b) as to which the Administrative Agent, a Letter of Credit Issuer or the
Swingline Lender has a good faith belief that such RF Lender has defaulted more
than once in fulfilling its funding obligations (as a lender, letter of credit
issuer or issuer of bank guarantees and including, but not limited to, funding
or paying when due loan requests, swingline participations, letter of credit
participations, pro rata sharing obligations and expense and indemnification
obligations) under any other syndicated credit facility and such RF Lender shall
not have provided assurances satisfactory to the Administrative Agent, Letter of
Credit Issuer and Swingline Lender that despite such defaults such RF Lender
will not become a Defaulting Lender hereunder, or (c) with respect to which any
Distress Event has occurred with respect to any Affiliate of such RF Lender that
directly or indirectly controls such RF Lender.

 

SECTION 1.09.                                             Amendments to
Section 10. Section 10 of the 2008 Credit Agreement is hereby amended by
deleting Section 10.13 in its entirety and replacing it with the following:

 

10.13                     Removal of Agent that is a Defaulting Lender.  If at
any time any Lender serving as an Agent becomes a Defaulting Lender or a
Distress Event occurs with respect to such Lender, or an Affiliate of a
Defaulting Lender or a Lender subject to a Distress Event is serving as an Agent
(each, a “Defaulting Agent”), and such Defaulting Agent fails to cure all Lender
Defaults that caused it to become a Defaulting Lender or to cure or enter into
arrangements reasonably satisfactory to the Required Lenders and, so long as no
Default or Event of Default has occurred and is continuing, the Borrower to
eliminate any risk arising from such Defaulting Agent serving as an Agent within
15 Business Days’ from the date it became a Defaulting Agent, then the Borrower,
so long as no Default or Event of Default has occurred and is continuing, or the
Required Lenders may, but shall not be required to, direct such Defaulting Agent
to resign as Agent (including, without limitation, any functions and duties as
Collateral Agent, Custodian, Letter of Credit Issuer and/or Swingline Lender, as
the case may be), and upon the direction of the Borrower (so long as no Default
or Event of Default has occurred and is continuing) or the Required Lenders, as
the case may be, such Defaulting Agent shall be required to so resign, in
accordance with the terms of Section 10.10.  Such resigning Defaulting Agent
shall cooperate reasonably and in good faith to effectuate the transfer of the
agency to the successor Agent appointed in accordance with the terms of
Section 10.10, including, without limitation, the execution and delivery of such
assignments, modifications, documents, certificates and further assurances as
such successor Agent may reasonably request.

 

SECTION 1.10.                                                          
Amendments to Section 11.  (a) Section 11.03 of the 2008 Credit Agreement is
hereby deleted in its entirety and replaced by the following:

 

10

--------------------------------------------------------------------------------


 

11.03                     Notices.

 

(a)                                  Generally.  Except in the case of notices
and other communications expressly permitted to be given verbally or by
telephone (and except as provided in subsection (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(1)                                  if to the Administrative Agent or the
Swingline Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.03;

 

(2)                                  if to the Borrower, to:

 

FairPoint Communications, Inc.

521 East Morehead Street, Suite 500

Charlotte, North Carolina 28202

Attn: Shirley J. Linn, Executive Vice President and General Counsel

 

with a copy to:

 

Paul, Hastings, Janofsky & Walker LLP

75 E. 55th Street

New York, New York  10022

Attn:  Richard S. Denhup, Esq.; and

 

(3)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified on Annex
II hereto.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and each Letter of Credit Issuer hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any Letter of Credit Issuer pursuant to Section 1 or Section 1A if
such Lender or such Letter of Credit Issuer, as applicable, has notified the
Administrative Agent that it

 

11

--------------------------------------------------------------------------------


 

is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform.  The Borrower hereby
acknowledges that (i) the Administrative Agent will make available to the
Lenders and each Letter of Credit Issuer materials and/or information provided
by or on behalf of the Borrower hereunder (collectively, “Borrower Materials”)
by posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (1) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, each Letter of Credit Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws;
(3) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(4) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.”

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE

 

12

--------------------------------------------------------------------------------


 

ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, each Letter of
Credit Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of materials and/or
information provided by or on behalf of the Borrower under the Credit Documents
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, each
Letter of Credit Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, each Letter of Credit Issuer and the
Swingline Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each Letter of Credit Issuer and the Swingline Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

 

13

--------------------------------------------------------------------------------


 

(e)                                  Reliance by Administrative Agent, each
Letter of Credit Issuer and Lenders.  The Administrative Agent, each Letter of
Credit Issuer and the Lenders shall be entitled to rely and act upon any notices
(including telephonic notices) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Letter of Credit Issuer, each Lender and each such
Person’s Affiliates and the partners, directors, officers, employees, agents,
trustees and advisors of such Person and of such Person’s Affiliates, of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.

 

(b)                                 Section 11 of the 2008 Credit Agreement is
hereby amended by attaching Schedule 11.03 attached to this Amendment as
Schedule 11.03 thereto.

 

(c)                                  Section 11 of the 2008 Credit Agreement is
hereby amended by inserting the following new Section 11.17:

 

11.17                     Impacted Lenders and Defaulting Lenders.  (a) If at
any time after a Lender has been deemed to be an Impacted Lender, such Lender
fulfills its funding obligations under and in accordance with this Credit
Agreement, so long as no Lender Default has occurred and is continuing with
respect to such Lender, such Lender shall no longer be deemed to be an Impacted
Lender.

 

(b)                                 Without limiting any of the rights of the
Borrower to replace any such Defaulting Lender pursuant to Section 1.13, if any
one or more Lender Defaults of the type identified in clause (i) or (ii) of the
definition of Lender Default (each, a “Specified Lender Default”) occur with
respect to any Defaulting Lender, so long as no Lender Defaults of the type
identified in clause (iii) of the definition thereof shall have occurred with
respect to such Defaulting Lender, such Defaulting Lender shall have a one-time
right during the period commencing on the date such Lender became a Defaulting
Lender and ending on the 30th Business Day thereafter (the “Lender Cure Period”)
to cure all (but not less than all) of such Specified Lender Defaults to the
satisfaction of the Borrower, the Administrative Agent and each Letter of Credit
Issuer.  On the first Business Day after such Defaulting Lender obtains written
acknowledgment of the Borrower, the Administrative Agent and each Letter of
Credit Issuer acknowledging the cure of all (but not less than all) Specified
Lender Defaults of such Lender (such date, the “Reinstatement Date”), (a) such
Lender will no longer be deemed to be a Defaulting Lender under this Agreement,
(b) all such Lender’s voting rights and rights to payment under the Credit
Documents that were suspended as a result of its status as a Defaulting Lender
shall be restored and (c) the Borrower shall no longer have the right to replace
such Lender pursuant to Section 1.13 with respect to the cured Specified Lender
Defaults.  Prior to any Reinstatement Date, each

 

14

--------------------------------------------------------------------------------


 

Defaulting Lender shall remain liable to the Borrower and the other Credit
Parties for any and all damages arising out of, in connection with, or as a
result of, each Specified Lender Default, consistent with the terms of this
Agreement.  If one or more additional Lender Defaults occur after the
Reinstatement Date with respect to such Lender, the prior written consent of the
Required Lenders in their sole discretion and, so long as no Event of Default
shall have occurred and be continuing, the Borrower in its sole discretion shall
be required to restore such Lender as a Non-Defaulting Lender.

 

SECTION 1.11.                                             Resignation and
Waiver.  (a) Each of the Lenders party hereto hereby (i) acknowledges the
resignation of LCPI as Administrative Agent, Collateral Agent and Swingline
Lender under the Credit Documents, and (ii) waives the requirement under
Section 10.10 of the 2008 Credit Agreement that LCPI provide 15 Business Days’
prior written notice prior to its resignation under the Agency Assignment and
Assumption becoming effective.

 

(b)                                 By execution hereof, effective as of the
Effective Date (a) Bank of America hereby resigns as Syndication Agent under the
Amended Credit Agreement and (b) Morgan Stanley Senior Funding, Inc., hereby
resigns as Co-Documentation Agent.

 

(c)                                  Each of the Lenders party hereto hereby
(i) acknowledges the resignations described in clause (b) of this Section 1.11,
and (ii) waives the requirement under Section 10.10 of the 2008 Credit Agreement
that Bank of America and Morgan Stanley Senior Funding, Inc. provide 5 Business
Days’ prior written notice prior to its resignation becoming effective.

 

SECTION 1.12.                                             LCPI and the Amended
Credit Agreement. The parties hereto hereby confirm that, as of the date hereof,
all of the provisions of the Amended Credit Agreement, including, without
limitation, Section 10 (The Agents) and Section 11.01 (Payment of Expenses), to
the extent they pertain to LCPI as Administrative Agent or Collateral Agent,
continue in effect for the benefit of LCPI, its sub-agents and their respective
affiliates in respect of any actions taken or omitted to be taken by any of them
as Administrative Agent, Collateral Agent or a sub-agent thereof and inure to
the benefit of LCPI.

 

SECTION 1.13.                                             LCPI as Bailee. On and
after the Effective Date, all possessory collateral held by LCPI for the benefit
of the Lenders or Secured Creditors, as applicable shall be deemed to be held by
LCPI as agent and bailee for the Successor Administrative Agent for the benefit
of the Lenders or Secured Creditors, as applicable, until such time as such
possessory collateral has been delivered to the Successor Administrative Agent. 
Notwithstanding anything herein to the contrary, each Credit Party agrees that
all of such Liens granted by any Credit Party, shall in all respects be
continuing and in effect and are hereby ratified and reaffirmed by each Credit
Party.  Without limiting the generality of the foregoing, any reference to LCPI
on any publicly filed document, to the extent such filing relates to the liens
and security interests in the Collateral assigned hereby or by the Assignment
and Assumption and until such filing is modified to reflect the interests of the
Successor Administrative Agent, shall, with respect to such liens and security
interests, constitute a reference to LCPI as collateral representative of the
Successor Administrative Agent; provided, that the parties hereto agree that
LCPI’s role as such collateral representative shall impose no duties,
obligations, or liabilities on LCPI, including,

 

15

--------------------------------------------------------------------------------


 

without limitation, any duty to take any type of direction regarding any action
to be taken against such Collateral, whether such direction comes from the
Successor Administrative Agent, the Required Lenders, or otherwise and LCPI
shall have the full benefit of the protective provisions of Section 10 of the
Amended Credit Agreement (The Agents) while serving in such capacity.

 

SECTION 1.14.                                             Release.  Each of the
Borrower, the other Credit Parties and the Agents hereby unconditionally and
irrevocably waive all claims, suits, debts, liens, losses, causes of action,
demands, rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any of them may have or
claim to have against LCPI (in its capacity as Administrative Agent, Collateral
Agent, Pledgee, Custodian, a Lender, hedging counterparty, or any other capacity
under the Credit Documents) or its agents, employees, officers, affiliates,
directors, representatives, attorneys, successors and assigns (collectively, the
“Released Parties”) to the extent arising at any time on or before the Effective
Date out of or in connection with the Credit Documents (collectively, the
“Claims”).  Each of the Borrower, the Credit Parties, the Agents and the Lenders
further agree forever to refrain from commencing, instituting or prosecuting any
lawsuit, action or other proceeding against any Released Parties with respect to
such Claims.  Each of the Released Parties shall be a third party beneficiary of
this Agreement.  Notwithstanding anything herein to the contrary, in no event
shall this Section 1.12 release or be deemed to release LCPI or any other
Released Party from any claims, suits, debts, liens, losses, causes of actions,
damages, costs or expenses of any kind, character or nature arising under this
Amendment, the Assignment and Assumption, the 2008 Credit Agreement or the
Amended Credit Agreement, in each case to the extent arising after the Effective
Date.

 

SECTION 1.15.                                             Effect of Agreement. 
The parties hereto acknowledge that, notwithstanding anything to the contrary in
the Amended Credit Agreement, any other Credit Document or herein, LCPI, in its
capacity as Administrative Agent or as Lender shall have no obligation to
provide any further financial accommodations to or for the benefit of the
Borrower, its Affiliates or any Credit Party pursuant to the Credit Documents.

 

SECTION 1.16.                                             Limitation and
Reservation of Rights. Each party hereto hereby confirms and agrees that
(a) this Agreement (i) does not impose on LCPI affirmative obligations or
indemnities not existing as of the date of its petition commencing its
proceeding under chapter 11 of title 11 of the United States Code and that could
give rise to administrative expense claims, and (ii) is not inconsistent with
the terms of the 2008 Credit Agreement and (b) (i) LCPI’s rights to
indemnification in its capacity as resigning Administrative Agent under
Section 10.10(g) of the Amended Credit Agreement and (ii) any rights to
indemnification of LCPI in its capacity as a Lender under any of the Credit
Documents, shall continue in effect for the benefit of LCPI, its sub-agents and
their respective affiliates.

 

SECTION 1.17.                                             Appointment of
Successor Agents. Effective as of the Effective Date, each of the undersigned
Lenders hereby (a) appoints Bank of America as successor Administrative Agent,
Collateral Agent and Swingline Lender under the Credit Documents, (b) appoints
Morgan Stanley Senior Funding, Inc. to replace Bank of America as Syndication
Agent, (c) appoints Wachovia Bank, National Association to replace Morgan
Stanley Senior Funding, Inc. as Co-Documentation Agent, (d) acknowledges the
appointment of Morgan Stanley Senior

 

16

--------------------------------------------------------------------------------


 

Funding, Inc. to replace Lehman Brothers Inc. as a Joint-Lead Arranger,
(e) acknowledges the appointment of Deutsche Bank Securities Inc. and Wachovia
Capital Markets, LLC to replace Lehman Brothers Inc. as Joint Book Running
Managers (all of the foregoing appointments are reflected on the replacement
cover page to the Credit Agreement attached as Exhibit D hereto) and
(f) acknowledges and agrees that each of Bank of America, as successor
Administrative Agent, Collateral Agent and Swingline Lender under the Credit
Documents, Morgan Stanley Senior Funding, Inc., as successor Syndication Agent
under the Credit Documents, Wachovia Bank, National Association, as
Co-Documentation Agent under the Credit Documents, is the beneficiary of
Section 10 of the Amended Credit Agreement and all other indemnification and
exculpatory provisions of the Credit Documents; provided, that under no
circumstances (i) does Bank of America assume, nor shall Bank of America be
deemed to assume or be responsible for, (x) any obligations of the
Administrative Agent or Collateral Agent under or pursuant to any Credit
Document arising prior to the Effective Date or (y) any claim of any nature
arising at any time or from time to time against LCPI as Administrative Agent,
Swingline Lender and Collateral Agent Lender or in any other capacity under or
with respect to any Credit Documents or this Amendment or the transactions
contemplated thereby or hereby or (ii) do any of the other institutions
appointed or acknowledged to have been appointed above as Agents or in other
capacities under the Credit Documents hereby assume, nor shall any of them be
responsible for, any obligations as Agent or in such other capacity arising
under or pursuant to any Credit Document prior to the Effective Date.

 

SECTION 1.18.                                             Representations and
Warranties.  The Borrower hereby represents and warrants to Bank of America, as
successor Administrative Agent, and the Lenders, as follows:

 

(a)                                  The representations and warranties of the
Borrower contained in Section 5 of the 2008 Credit Agreement, as amended hereby
(the “Amended Credit Agreement”) or any other Credit Document are true and
correct in all material respects on and as of the date hereof and on and as of
the Effective Date with the same effect as if made on and as of the Effective
Date, except to the extent such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date.

 

(b)                                 No Default or Event of Default has occurred
or is continuing under the Amended Credit Agreement.

 

(c)                                  The execution, delivery and performance by
the Borrower of this Amendment have been duly authorized by the Borrower.

 

(d)                                 Each of this Amendment and the Amended
Credit Agreement constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms.

 

(e)                                  The execution, delivery, performance and
compliance with the terms and provisions by the Borrower of this Amendment and
the consummation of the transactions contemplated herein, do not and will not:
(i) contravene the terms of any of the

 

17

--------------------------------------------------------------------------------


 

Borrower’s organizational documents; (ii) conflict with or result in any breach
or contravention of, or (except for the Liens created under the Credit
Documents) the creation of any Lien under, (A) the terms of any indenture,
mortgage, deed of trust or material agreement or instrument to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets are bound or to which it may be subject or (B) any applicable
provision of any law, statute, rule, regulation, order, writ, injunction or
decree of any court or governmental instrumentality.

 

(f)                                    Schedule 1.18(f) attached hereto sets
forth (i) an accurate and complete list of all UCC financing statements,
amendments and other UCC filings delivered to LCPI, in its capacity as the
Collateral Agent, under the 2008 Credit Agreement and the other Credit
Documents, (ii) an accurate and complete list of all notes, allonges,
certificated stock, membership interests, partnership interests and related
stock powers and other similar instruments delivered to LCPI, in its capacity as
the Collateral Agent under and in accordance with the Pledge Agreement, (iii) an
accurate and complete list of all Custodial Interests (as defined in the Deposit
Agreement) delivered to LCPI, as custodian, under and in accordance with the
Deposit Agreement.

 

SECTION 1.19.                                             Effectiveness.  This
Amendment shall become effective promptly upon the satisfaction of all of the
following conditions precedent (the “Effective Date”):

 

(a)                                  Bank of America, as successor
Administrative Agent (in such capacity, the “Successor Administrative Agent”)
shall have received duly executed counterparts of this Amendment which, when
taken together, bear the authorized signatures of (i) the Borrower, (ii) LCPI,
as resigning Administrative Agent, Collateral Agent and Swingline Lender,
(iii) Bank of America, as Successor Administrative Agent, and as successor
Collateral Agent and Swingline Lender, (iv) the Required Lenders and (v) 100% of
the RF Lenders.

 

(b)                                 The Successor Administrative Agent shall
have received duly executed copies of the Assignment and Assumption.

 

(c)                                  Bank of America, as successor Collateral
Agent, shall have received all items of Collateral and other securities,
information (including contact and related information regarding all parties to
the Credit Documents), documents and instruments deliverable by LCPI to Bank of
America under the Assignment and Assumption, and shall have had a reasonable
time to review and synthesize such Collateral, instruments and information.

 

(d)                                 [Intentionally Omitted.]

 

(e)                                  The Successor Administrative Agent shall
have received such other documents, instruments and certificates as they shall
reasonably request and such other documents, instruments and certificates shall
be satisfactory in form and substance to the Lenders and their counsel.  All
corporate and other proceedings taken or to be taken in connection with this
Amendment and all documents incidental thereto, whether or not

 

18

--------------------------------------------------------------------------------


 

referred to herein, shall be satisfactory in form and substance to the Lenders
and their counsel.

 

(f)                                    LCPI shall have received from the
Borrower payment in immediately available funds of all costs, expenses, accrued
and unpaid fees and other amounts payable to it as an Agent and as a Lender
pursuant to the Credit Documents, set forth on Schedule 1.19(f) hereto, in each
case to the account specified on Schedule 1.19(f) hereto.

 

(g)                                 The Successor Administrative Agent (i) shall
have received from LCPI or the Borrower all of the items specified on Schedule
1.18(f) hereto and (ii) the Successor Administrative Agent shall have confirmed
in writing a detailed list of all items actually received from LCPI or the
Borrower.

 

(h)                                 All UCC financing statements, amendments and
other UCC filings and all other filings required to be made with any
Governmental Authority specified on Schedule 1.18(f) hereof shall have been
made.

 

SECTION 1.20.                                             APPLICABLE LAW.  THIS
AMENDMENT AND THE RIGHTS AND OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 1.21.                                             Costs and Expenses. 
The Borrower shall pay all costs and expenses of the Successor Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, the Assignment and Assumption and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees
and expenses of counsel for the Successor Administrative Agent) in accordance
with the terms of Section 11.01(a) of the Amended Credit Agreement.

 

SECTION 1.22.                                             Credit Document;
Counterparts.  This Amendment is and from and after the Effective Date shall be
deemed to be a “Credit Document” under the Amended Credit Agreement. This
Amendment may be executed in any number of counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one agreement. Delivery by facsimile by any of the parties hereto of an executed
counterpart of this Amendment shall be as effective as an original executed
counterpart hereof and shall be deemed a representation that an original
executed counterpart hereof will be delivered, but the failure to deliver a
manually executed counterpart shall not affect the validity, enforceability or
binding effect of this Amendment.

 

SECTION 1.23.                                             2008 Credit
Agreement.  Except as expressly set forth herein, the amendments provided herein
shall not, by implication or otherwise, limit, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or any Agent under the
2008 Credit Agreement or any other Credit Document, nor shall it constitute a
waiver of any Default or Event of Default, nor shall it alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the 2008 Credit Agreement or any other Credit Document. 
The amendment provided herein shall apply and be effective only with respect to
the provisions of the 2008 Credit Agreement specifically referred to by such
amendment.  Except to the extent a provision in the 2008 Credit Agreement is
expressly amended herein, the 2008

 

19

--------------------------------------------------------------------------------


 

Credit Agreement shall continue in full force and effect in accordance with the
provisions thereof.

 

[Signature pages follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officers, all as of the date first above
written.

 

 

 

 

FAIRPOINT COMMUNICATIONS, INC., as
Borrower

 

 

 

 

 

By:

/s/ Eugene B. Johnson

 

 

 

 

 

Name:

Eugene B. Johnson

 

 

 

 

 

Title:

Chief Executive Officer

 

--------------------------------------------------------------------------------


 

 

 

LEHMAN COMMERCIAL PAPER INC., as
resigning Administrative Agent, Collateral Agent
and Swingline Lender

 

 

 

 

 

By:

/s/ Randall Braunfeld

 

 

 

 

 

 

Name:

Randall Braunfeld

 

 

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as
successor Administrative Agent, Collateral Agent
and Swingline Lender

 

 

 

 

 

By:

/s/ Lisa Webster

 

 

 

 

 

 

Name:

Lisa Webster

 

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

LEHMAN COMMERCIAL PAPER INC., as a
Lender

 

 

 

 

 

By:

/s/ Randall Braunfeld

 

 

 

 

 

 

Name:

Randall Braunfeld

 

 

 

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Lisa Webster

 

 

 

 

 

 

Name:

Lisa Webster

 

 

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

[EACH OTHER LENDER], as a Lender

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------